Cooke, J. (dissenting).
I dissent and vote to affirm on the opinion of Mr. Justice Robert G. Main at the Appellate Division (51 AD2d 81), particularly the holding therein that the record is barren of substantial evidence that petitioner used excessive force.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones and Wachtler concur with Judge Fuchsberg; Judge Cooke dissents in part and votes to affirm in a separate memorandum.
Judgment modified, without costs, in accordance with the opinion herein and, as so modified, affirmed.